DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 are pending and being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of members for in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification fails to specifically link a plurality of members to specific structure. However, the limitation of a plurality of members appears to be directed toward data comprising at least one of: measured quantities such as occupancy, temperature, humidity (see para 32 of spec), information about various settings for HVAC device (see para 42), zone data indicative of current, historical, or predicted states of the zones – including schedule data (para 46), weather data, location data, and thermal mass data (para 47). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the amended limitation, “for the each zone of the group of zones, at least one member of the plurality of members for the each zone of the group of zones is not used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device.” This concept of procedurally excluding at least one sensor from every remaining zone is not disclosed in the specification as-filed, and is thus new matter
Claim 1 further recites the amended limitation, “and the at least one member the plurality of members for one of the zones of the group of zones and the at least one member the plurality of members for another of the zones of the group of zones are different from one another.” This concept of one of the excluded sensors in each zone must be different from the rest of the excluded sensors is not disclosed in the specification as-filed, and is thus new matter.
Claim 16 recites the amended limitation, “for the each zone of the group of zones, at least one member of the plurality of members for the each zone of the group of zones is not used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device, and the at least one member the plurality of members for one of the zones of the group of zones and the at least one member the plurality of members for another of the zones of the group of zones are different from one another.” For the same reasons as claim 1, this amendment contains new limitations not disclosed in the specification as-filed, and is thus new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a plurality of members for” in claims 1 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to establish a clear link between the data members and any clear structure or steps for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 – 9 and 17 – 20 are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135, previously cited) in view of Nichols (US 2005/0284622, previously cited).
Re: Claim 1, Alles discloses a device (multi-zone control system, para 31), comprising:
instructions (fig. 1) that, when executed, perform operations comprising 
determining whether a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is to be activated, wherein the HVAC device is activated in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32), and
in response to a determination that the HVAC device is to be activated, determining an excess volume of air, wherein the excess volume of air is representative of the defined volume of air provided by the HVAC device less a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow), and
and performing an excess routing procedure, wherein the excess routing procedure identifies a second zone of the group of zones to which to route at least a portion of the excess volume (para 34, if there is excess airflow, a second zone is selected to receive) of air, the excess routing procedure identifies the second zone, at least in part, by determining that the second zone is a most likely zone of the group of zones to trigger a subsequent activation condition for the HVAC device (para 35, the second zone is the one closest to needing conditioning), the subsequent activation condition is determined based, at least in part, on a data set, the data set comprises a plurality of members for (see Claim Interpretation above) each zone of the group of zones (para 35, determination can be based on measured temperature which can be a member of the data set), the each zone of the group of zones is other than the first zone (para 34 – 35, the zone being actively conditioned is the first zone, and the procedure looks at the remaining zones to determine where to send the excess air),
for the each zone of the group of zones, at least one member of the plurality of members for the each zone of the group of zones (each zone can have occupancy and temperature data as well as schedule data – all of which can be members of the data set, para 31) is not used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device (heat flow – which can be a member of the data set for each zone – is not considered for occupied zones, fig. 1), and
the at least one member the plurality of members for one of the zones of the group of zones (the un-used heat flow from the occupied zone) and the at least one member the plurality of members for another of the zones of the group of zones (the un-used heat flow from a different occupied zone) are different from one another (the heat flow values are for different zones and are thus different from one another).
Alles does not specifically disclose a processor and a memory that stores executable instructions (though it is likely that Alles includes a processor and memory). However Nichols teaches a fluid delivery system comprising a processor (para 47, control module can send and receive signals, which is only possible with a processor), and a memory that stores executable instructions (para 49, memory block 24 can store a program that controls the controller). 
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with a processor and a memory that stores executable instructions as taught by Nichols, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as they are the two primary components in an electronic system, which would be required if the method were not to be implemented manually. 
Re: Claim 2, Alles discloses the activation condition is satisfied in response to a determination that a first measured physical quantity of the first zone meets a first value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint) a first member is a member of the plurality of members for the one of the zones (first member is the information allowing occupancy to be determined (i.e. a schedule data saying the zone is occupied, or a motion detector, etc…), as best understood), the first member is used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device, as a result of the one of the zones being occupied (current temperature setpoint, para 32), a second member is a member of the plurality of members for the another of the zones (para 31, schedule data can be used to determine occupancy), and the second member is used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device, as a result of the another of the zones being unoccupied (para 31, schedule data can be used to determine occupancy, which is considered by the process of fig. 1 when looking for the next zone to direct air to).
Re: Claim 3, Alles discloses the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device comprises (para 35):
determining a difference between a measured quantity for each zone of the group of zones and a corresponding unoccupied set point of the each zone of the group of zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints); and
identifying the second zone in response to a determination that the second zone has a smallest difference from among the differences (para 35, the zone selected has the smallest non-zero difference).
Re: Claim 4, Alles in view of Nichols as described in claim 1 discloses the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device comprises (para 35):
determining a difference between a measured quantity for each zone of the group of zones and a corresponding occupied set point of the each zone of the group of zones (para 35, occupied zones are considered before unoccupied zones); and
Alles in view of Nichols as described in claim 1 is silent on identifying the second zone in response to a determination that the second zone has a largest difference from among the differences. However Nichols further teaches a zone selection method wherein a zone in need of conditioning is identified by determining that the zone has a largest difference from among respective differences (para 76, a zone may be selected as having highest thermal demand when the difference between actual temperature and setpoint is greatest among all zones).
Therefore, in view of Nichols’ further teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with identifying the second zone in response to determining that the second zone has a largest difference from among the respective differences, as taught by Nichols. Such would provide the benefit of prioritizing zones that are the farthest away from the setpoint, thereby increasing the comfort of occupants.
Re: Claim 6, Alles discloses the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device comprises determining that the second zone is the most likely, zone of the group of zones to be a next zone to be occupied (para 31, occupancy schedules can be set).
Re: Claim 7, Alles discloses the second member comprises at least one of schedule data indicative of expected changes to states of the group of zones or to a state of the HVAC device or another HVAC device, historical data indicative of past changes to states of the group of zones or changes to the state of the HVAC device or another HVAC device, weather data indicative of past or expected changes to an environment that affects the group of zones, the HVAC device, or another HVAC device, location data indicative of a physical location or an orientation of the group of zones (para 31, schedule data can be used to determine occupancy).
Re: Claim 8, Alles discloses iteratively performing the excess routing procedure to identify additional zones of the group of zones, to which to route the excess volume of air until a determination that no excess volume of air remains (para 39) is made.
Re: Claim 9, Alles in view of Nichols as described in claim 1 does not specifically disclose further comprising: instructing a first group of dampers, associated with the first zone and 
However Nichols further teaches a fluid delivery system wherein instructing a first group of dampers, associated with the first zone and other zones, comprising the second zone, identified by the excess routing procedure, to open (para 17); and instructing a second group of dampers, associated with zones of the group not identified by the excess routing procedure, to close (para 17, dampers can be opened or closed by the controller).
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with further comprising: instructing a first group of dampers, associated with the first zone and other zones, comprising the second zone, identified by the excess routing procedure, to open; and instructing a second group of dampers, associated with zones of the group not identified by the excess routing procedure, to close, since the use of dampers in HVAC ventilation systems is an old and well-known means of valving airflow, as taught by Nichols and further evidenced by the prior art discussion of Alles (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as other means would require non-standard components and would be costly.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135, previously cited) in view of Nichols (US 2005/0284622, previously cited), as applied to claim 1, above, and further in view of Kwa (US 2016/0377305, previously cited).
Re: Claim 5, Alles in view of Nichols is silent on determining that the second zone is the most likely zone of the group of zone to trigger the subsequent activation condition for the HVAC device comprises: determining a rate of change of a measured quantity for each zone of the group of zones; and identifying the second zone based on a state of the each zone of the group of zones and the rates of change.
However Kwa teaches a system for controlling an environment that can determine that the second zone is most likely to trigger the subsequent activation condition comprises: determining respective rates of change of respective measured quantities of respective zones of the group (para 87, rates of change of parameters can be calculated); and identifying the second zone based on respective states of the respective zones and the respective rates of change (para 87). 
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Nichols with determining that the second zone is most likely to trigger the subsequent activation condition comprises: determining respective rates of change of respective measured quantities of respective zones of the group; and identifying the second zone based on respective states of the respective zones and the respective rates of change as taught by Kwa since using a derivative of a control variable is an old and well-known means of effecting system control (e.g. PID controllers). Such would provide the benefit of smoother control operation and less overshoot of system parameters compared to the setpoints.
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135, previously cited) in view of Kwa (US 2016/0377305, previously cited).
 Re: Claim 10, Alles discloses instructions (fig. 1) that, in response to execution, cause a device (para 31, multi-zone control system) to perform operations, comprising:
determining whether a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is to be activated, wherein the HVAC device is activated in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32); and
in response to a determination that the HVAC device is to be activated, determining an excess volume of air characterized as the defined volume of air provided by the HVAC device minus a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow), and 
performing an excess routing procedure that identifies a second zone of the group of zones to which to route at least a portion of the excess volume of air (para 34, if there is excess airflow, a second zone is selected to receive), wherein the excess routing procedure comprises for each zone of the group of zones,
determining a plurality of differences between a plurality of measured quantities for each zone of the group of zones and a corresponding plurality of set points of the each zone of the group of zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints), and
identifying the second zone, wherein the identifying comprises determining that the second zone has a smallest difference from among the plurality of differences (para 35, the zone selected has the smallest non-zero difference), if the second zone is occupied (para 35), and determining that the second zone has a largest difference from among the plurality of differences, if the second zone is unoccupied (para 37, when considering an unoccupied room for conditioning, the process chooses the unoccupied zone with the greatest heat flow, which is proportional to the largest temperature difference between zones, and then multiplied by the heat transfer coefficient).
Alles does not specifically disclose (though likely includes) a non-transitory computer-readable storage medium and a processor. However Kwa teaches a controller comprising a non-transitory computer-readable storage medium (para 23) and a processor (para 23). 
Therefore, in view if Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the multi-zone control system of Alles with a non-transitory computer-readable storage medium and a processor as taught by Kwa, since such provision was suitable and know in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as they are the two primary components in an electronic system, which would be required if the method were not to be implemented manually. 
Re: Claim 11, Alles discloses the activation condition is satisfied in response to a determination that a first measured physical quantity of the first zone meets a first value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint).
Re: Claim 12, Alles discloses the activation condition is satisfied in response to a determination that a temperature of the first zone is determined to meet a temperature value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint).
Re: Claim 13, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone. However Kwa further teaches an environmental control system wherein on the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone (para 28, controller monitors zone humidity and activates HVAC system as required).
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone, as further taught by Kwa. Such would provide the benefit of improved occupant comfort due to controlling humidity in addition to temperature.
Re: Claim 14, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone. However Kwa further teaches the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone (para 29, occupancy may be used by the HVAC controller to choose how to operate the system).
Therefore, in view of Kwa’s further teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone. Such would provide increased efficiency as conditioned air may be diverted away from unoccupied spaces (see para 30).
Re: Claim 15, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone. However Kwa further teaches the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone (para 65, users may manually activate system components).
Therefore, in view of Kwa’s further teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone as taught by Kwa. Such would provide the benefit of enhanced user control, allowing the override of the system program if it were not functioning properly.
Claims 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135, previously cited) in view of Nichols (US 2005/0284622, previously cited).
Re: Claim 16, Alles discloses a method comprising:
determining whether a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is to be activated, wherein the HVAC device is activated in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32), and
in response to a determination that the HVAC device is to be activated, determining, by the device, an excess volume of air, wherein the excess volume of air is representative of the defined volume of air provided by the HVAC device less a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow) and
performing, by the device, an excess routing procedure, wherein the excess routing procedure identifies a second zone of the group of zones to which to route at least a portion of the excess volume of air (para 34, if there is excess airflow, a second zone is selected to receive), and the excess routing procedure identifies the second zone, at least in part, by determining, by the device, that the second zone is a most likely zone of the group of zones to trigger a subsequent activation condition for the HVAC device (para 35, the second zone is the one closest to needing conditioning) the subsequent activation condition is determined based, at least in part, on a data set, the data set comprises a plurality of members for (see Claim Interpretation above) each zone of the group of zones, the each zone of the group of zones is other than the first zone (para 34 – 35, the zone being actively conditioned is the first zone, and the procedure looks at the remaining zones to determine where to send the excess air), for the each zone of the group of zones, at least one member of the plurality of members for the each zone of the group of zones (each zone can have occupancy and temperature data as well as schedule data – all of which can be members of the data set, para 31) is not used in the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device (heat flow – which can be a member of the data set for each zone – is not considered for occupied zones, fig. 1), and
the at least one member the plurality of members for one of the zones of the group of zones (the un-used heat flow from the occupied zone) and the at least one member the plurality of members for another of the zones of the group of zones (the un-used heat flow from a different occupied zone) are different from one another (the heat flow values are for different zones and are thus different from one another).
Alles does not specifically disclose (though likely includes) by a device comprising a processor. However Nichols teaches a device (para 47, control module) comprising a processor (para 47, control module can send and receive signals, which is only possible with a processor). 
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with a processor, as taught by Nichols, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as is the primary component in an electronic control system, which would be required if the method were not to be implemented manually. 
Re: Claim 17, Alles discloses determining, by the device, a difference between a measured quantity for each zone of the group of zones and a corresponding unoccupied set point of the each zone of the group zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints); and identifying, by the device, the second zone in response to a determination that the second zone has a smallest difference from among the differences (para 35, the zone selected has the smallest non-zero difference).
Re: Claim 18, Alles in view of Nichols as described in claim 16 discloses further comprising:
determining, by the device, a difference between a measured quantity for each zone of the group of zones and corresponding occupied set point of the each zone of the group of zones (para 35, occupied zones are considered before unoccupied zones)
Alles in view of Nichols as applied to claim 16 is silent on identifying, by the device, the second zone in response to a determination that the second zone has a largest difference from among the differences. However Nichols further teaches identifying, by the device, the second zone in response to determining that the second zone has a largest difference from among the respective differences (para 76, a zone may be selected as having highest thermal demand when the difference between actual temperature and setpoint is greatest among all zones).
Therefore, in view of Nichols’ further teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with identifying, by the device, the second zone in response to determining that the second zone has a largest difference from among the respective differences, as taught by Nichols. Such would provide the benefit of prioritizing zones that are the farthest away from the setpoint, thereby increasing the comfort of occupants.
Re: Claim 20, Alles discloses the determining that the second zone is the most likely zone of the group of zones to trigger the subsequent activation condition for the HVAC device comprises determining, by the device, that the second zone is the most likely zone of the group of zones to be a next zone to be occupied (para 31, occupancy schedules can be set).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135, previously cited) in view of Nichols (US 2005/0284622, previously cited), as applied to claim 16, above, and further in view of Kwa (US 2016/0377305, previously cited).
Re: Claim 19, Alles in view of Nichols is silent on determining, by the device, a rate of change of a measured quantity for each zone of the group of zones; and identifying, by the device, the second zone based on a state of the each zone of the group of zones and the rates of change.
However Kwa teaches a system for controlling an environment capable of determining, by the device, respective rates of change of respective measured quantities of respective zones of the group; and identifying, by the device, the second zone based on respective states of the respective zones and the respective rates of change.
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Nichols with the determining, by the device, respective rates of change of respective measured quantities of respective zones of the group; and identifying, by the device, the second zone based on respective states of the respective zones and the respective rates of change, as taught by Kwa since using a derivative of a control variable is an old and well-known means of effecting system control (e.g. PID controllers). Such would provide the benefit of smoother control operation and less overshoot of system parameters compared to the setpoints.

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered and are partially persuasive.
Regarding the previous 112(b) rejections, Applicant argues on pg. 10 that the amended claims address Examiner’s concerns. This argument is persuasive, and accordingly, the previous 112(b) rejections are withdrawn. Examiner notes that new 112(b) rejections have been added in light of the amended claims. 
Regarding the 103 rejections of claims 1 and 16, Applicant argues on pg. 11 that none of the cited references disclose, “an excess routing procedure that takes into account different members of the data sets for the various zones being considered.” This argument is not persuasive. Alles fig. 1 discloses a procedure that considers, for each zone, at least current temperature, setpoint temperature, occupancy, heat flows to adjacent spaces, and air flow receiving capacity. As shown in fig. 1, the heat flows of a zone are not considered unless the zone is unoccupied, thus constituting “different members” of the data set. Applicant further argues on pg. 11 that neither Alles, Nichols, or Kwa “recognize that different data from different zones might be somehow employed in conjunction with one another to identify” the second zone. This argument is not persuasive. Alles discloses the conditional consideration of a variable (fig. 1, heat flow is not considered when the zone is occupied, but is considered when the zone is unoccupied), which is used in the procedure of determining the “second zone.” Thus Alles teaches the use of different data from different zones can be used in conjunction to identify the second zone.  Furthermore, the limitations relied upon are new matter as outlined above. Applicant further argues on pg. 15 that the references to not show, teach, or suggest “consideration of historical data (or schedule data) that reflects when a zone might become occupied, and certainly do not even recognize that such information only makes sense if the given zone is currently unoccupied.” This argument is not persuasive. Alles discloses the use of schedules for determining occupancy (para 31). Applicant also argues limitations that are not claimed – nowhere in the claims is schedule data or historical data used to determine occupancy.
Regarding the 103 rejection of claim 10, Applicant argues on pg. 15 that, “identifying the claimed second zone by determining that the second zone has a smallest difference from among the plurality of differences, if the second zone is occupied, and determining that the second zone has a largest difference from among the plurality of differences, if the second zone is unoccupied.” This argument is not persuasive. Alles discloses using a smallest difference for occupied zones and a largest difference for unoccupied zones (see 103 rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763